SANDERSON, J.
We rendered a judgment in this case at the October term, 1867; but, it having been claimed on the part of the defendant that the case had been taken up before the time for filing his closing brief had expired, we set the judgment aside upon his motion. Since then his brief has come in, and we have again considered the case. Our conclusion is the same as at first, and the writ must go for the reasons stated in our former opinion.
Let a peremptory mandamus issue, according to the prayer of the petitioner.
We concur: Sprague, J.; Crockett, J.